                                           Case 3:19-cv-05797-JSC Document 72 Filed 03/26/21 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MISTY DANIELLE BROWN,                            Case No. 19-cv-05797-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: MOTION TO DISMISS
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 52
                                  10       MEGAN BRENNAN,
                                                        Defendant.
                                  11

                                  12          Misty Danielle Brown, representing herself, sues her employer the Postmaster General of
Northern District of California
 United States District Court




                                  13   the United States Postal Service (“Defendant”) and brings retaliation claims in her amended

                                  14   complaint under the Rehabilitation Act, 29 U.S.C. § 701; specifically, retaliation arising from a

                                  15   disability discrimination complaint Ms. Brown filed with the Equal Employment Opportunity

                                  16   Commission’s (“EEOC’s”) Office of Federal Operations. (Dkt. No. 49.)1 Before the Court is

                                  17   Defendant’s motion to dismiss Ms. Brown’s amended complaint pursuant to Federal Rule of Civil

                                  18   Procedure Rule 12(b)(6).2 Defendant argues that Ms. Brown fails to allege facts sufficient to

                                  19   support a plausible inference that she suffered an adverse employment action. After careful

                                  20   consideration of the parties’ briefing, and having had the benefit of oral argument on March 25,

                                  21   2021, the Court GRANTS Defendant’s motion. Ms. Brown fails to state claims for retaliation

                                  22   under the Rehabilitation Act.

                                  23

                                  24

                                  25   1
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                  26   ECF-generated page numbers at the top of the documents. Additionally, on January 13, 2021 Ms.
                                       Brown filed an amended complaint and subsequent “edited amended complaint.” (Dkt. Nos. 48 &
                                  27   49.) The Court regards Ms. Brown’s “edited amended complaint” as the operative complaint, and
                                       refers to it as the “amended complaint” or the “FAC.”
                                       2
                                  28     Both parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 6 & 25.)
                                             Case 3:19-cv-05797-JSC Document 72 Filed 03/26/21 Page 2 of 10




                                   1                                              BACKGROUND

                                   2   I.       Amended Complaint Allegations

                                   3            Ms. Brown has been employed by Defendant since 1998. In May 2004, Ms. Brown

                                   4   suffered a knee injury while performing her duties. Following her injury, Ms. Brown underwent

                                   5   several surgeries and required “work restrictions per her doctors.” (Dkt. No. 49 at 2 ¶ 6.) Ms.

                                   6   Brown was assigned to a “full-time modified limited duty Carrier Technician position” in

                                   7   September 2010 at Bayview Station in San Francisco, California, and was able to perform her job

                                   8   duties with reasonable accommodations. (Id. at 2 ¶¶ 7-8.) On January 12, 2013, Ms. Brown was

                                   9   demoted to an “unassigned modified full-time regular City Carrier” position; following her

                                  10   demotion, Ms. Brown contacted her regional EEOC office through her representative. (Id. at 2 ¶

                                  11   9.) Ms. Brown subsequently filed a complaint with the EEOC and was allegedly subject to

                                  12   retaliatory conduct that is the subject of another action in this District; that action is currently on
Northern District of California
 United States District Court




                                  13   appeal. (Dkt. No. 49 at 2-3 ¶ 9.) See Brown v. Brennan, No. 3:16-cv-06972-EDL (“Brown I”).

                                  14            The gravamen of Ms. Brown’s amended complaint is that Defendant subjected her to the

                                  15   following retaliatory treatment for filing an appeal in August 2014 with the EEOC’s Office of

                                  16   Federal Operations in connection with the above-referenced EEOC complaint: (1) on August 28,

                                  17   2014, Defendant altered 8 hours of Ms. Brown’s previously-approved sick leave to “leave without

                                  18   pay” and that Defendant still has yet to make “a proper adjustment to [this] designation” or

                                  19   provide a reasonable explanation—despite Ms. Brown’s requests and in violation of its own

                                  20   policies—for the alteration; and (2) between September 27, 2014 and October 9, 2014, Defendant

                                  21   denied Ms. Brown timely notice of her daily and weekly work assignments. (Dkt. No. 49 at 3-4 ¶¶

                                  22   11, 17-18.) On October 20, 2014, Ms. Brown filed “an EEO charge” with the regional EEO office

                                  23   regarding this alleged discrimination. (Id. at 6 ¶ 23.) She then filed a formal EEOC complaint “on

                                  24   or about November 20, 2014.” (Id.) Ms. Brown received a notice-of-right-to-sue letter from the

                                  25   EEOC on June 18, 2019. (Id.)

                                  26   II.      Procedural History

                                  27            Ms. Brown filed her complaint in September 2019, alleging two Title VII claims for

                                  28   retaliation for “engaging in prior EEO activity.” (Dkt. No. 1 at 2 ¶ 4.) The Court granted
                                                                                           2
                                            Case 3:19-cv-05797-JSC Document 72 Filed 03/26/21 Page 3 of 10




                                   1   Plaintiff’s application to proceed in forma pauperis, reviewed the complaint pursuant to 28 U.S.C.

                                   2   § 1915(e)(2), and directed the Clerk of Court to issue the summons. (Dkt. No. 7.) Defendant

                                   3   moved to dismiss thereafter. (Dkt. No. 20.) The Court granted Defendant’s motion to dismiss,

                                   4   and gave Ms. Brown leave to amend her complaint. (Dkt. No. 37 at 10.) Ms. Brown filed the

                                   5   amended complaint on January 13, 2021. (Dkt. No. 49.) The motion is fully briefed, and the

                                   6   Court heard oral argument on March 25, 2021.

                                   7                                                DISCUSSION

                                   8           Defendant moves to dismiss Ms. Brown’s amended complaint under Federal Rule of Civil

                                   9   Procedure 12(b)(6) for failure to state a claim.

                                  10           A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of a complaint as

                                  11   failing to allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

                                  12   Corp. v. Twombly, 550 U.S. 544, 570 (2007). A facial plausibility standard is not a “probability
Northern District of California
 United States District Court




                                  13   requirement” but mandates “more than a sheer possibility that a defendant has acted unlawfully.”

                                  14   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citation omitted). Thus,

                                  15   a complaint “that offers labels and conclusions or a formulaic recitation of the elements of a cause

                                  16   of action” is insufficient, as is a complaint that “tenders naked assertion[s] devoid of further

                                  17   factual enhancement.” Id. (internal quotation marks and citation omitted). When a plaintiff files a

                                  18   complaint without an attorney, as Ms. Brown does here, the Court must “construe the pleadings

                                  19   liberally . . . to afford the petitioner the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d 338, 342

                                  20   (9th Cir. 2010) (internal quotation marks and citation omitted).

                                  21   I.      The Amended Complaint Fails to State a Claim for Retaliation

                                  22           Courts apply the same standard when analyzing retaliation claims under the Rehabilitation

                                  23   Act or Title VII of the Civil Rights Act of 1964 (“Title VII”). See Scott v. Mabus, 618 F. App’x

                                  24   897, 901 (9th Cir. 2015) (“The same [Title VII] standards apply with respect to a retaliation claim

                                  25   based on the exercise of rights under the Rehabilitation Act.”) (citing Coons v. Sec’y of U.S. Dep’t

                                  26   of Treasury, 383 F.3d 879, 887 (9th Cir.2004)). To state a claim for retaliation under this

                                  27   standard, a plaintiff must allege that: (1) “she engaged in a protected activity”; (2) her employer

                                  28   “subjected her to an adverse employment action”; and (3) there is a causal link “between the
                                                                                           3
                                          Case 3:19-cv-05797-JSC Document 72 Filed 03/26/21 Page 4 of 10




                                   1   protected activity and the adverse action.” Manatt v. Bank of Am., NA, 339 F.3d 792, 800 (9th Cir.

                                   2   2003). The amended complaint brings a claim for retaliation under the Rehabilitation Act based

                                   3   on 2 instances of alleged retaliatory treatment: Defendant altered 8 hours of prior-approved

                                   4   dependent sick leave as “leave without pay” in August 2014 and failed to provide a reasonable

                                   5   explanation for—or follow its own procedures to remedy—this alteration; and (2) between

                                   6   September 27, 2014 and October 9, 2014, Defendant failed to provide Ms. Brown with timely

                                   7   notice of her work schedule and assignments. (Dkt. No. 49 at 6 ¶ 29.) As discussed below, the

                                   8   amended complaint fails to adequately plead a Rehabilitation Act retaliation claim as to both

                                   9   instances of alleged retaliation.

                                  10          A. Protected Activity

                                  11          Defendant asserts that Ms. Brown’s claims fail in part because she has not alleged the first

                                  12   element, that she engaged in protected activity, required for her retaliation claim. (Dkt. No. 52 at
Northern District of California
 United States District Court




                                  13   15.) The Court disagrees. Ms. Brown alleges that Defendant “violated the Rehabilitation Act” by

                                  14   retaliating against her “[i]mmediately after [she] fil[ed] the EEO appeal[.]” (Dkt. No. 49 at 6 ¶¶

                                  15   26, 29.) The complaint specifies that the retaliation took place after Ms. Brown filed “an appeal of

                                  16   a charge of disability discrimination and retaliation [with] the [EEO’s] Office of Federal

                                  17   Operations” in connection with the complaint and conduct at issue in Brown I. (Id. at 6 ¶ 27.)

                                  18          The Court previously determined that Ms. Brown failed to “plead the underlying statutory

                                  19   basis for the protected activity at issue in her retaliation claim[.]” (Dkt. No. 37 at 6.) The

                                  20   amended complaint clarifies that the underlying statutory basis for the protected activity at issue in

                                  21   her retaliation claim (the August 2014 appeal to the EEOC) is disability discrimination brought

                                  22   under the Rehabilitation Act. (Dkt. Nos. 49 at 6 ¶ 27, 37 at 6.) Because Ms. Brown’s retaliation

                                  23   claim is brought under the Rehabilitation Act, and that is the same statute under which she alleged

                                  24   the protected activity, she has sufficiently alleged that she engaged in protected activity. See

                                  25   Passatino v. Johnson & Johnson Consumer Prods., Inc., 212 F.3d 493, 506 (9th Cir. 2000); see

                                  26   also McCarthy v. Brennan, No. 15-cv-03308-JSC, 2016 WL 946099, at *12 (N.D. Cal. Mar. 14,

                                  27   2016) (“[t]here is no doubt that filing grievances and pursuing constitutional and statutory

                                  28   remedies are protected activities”) (internal quotation marks and citations omitted).
                                                                                          4
                                          Case 3:19-cv-05797-JSC Document 72 Filed 03/26/21 Page 5 of 10




                                   1          B. Adverse Employment Actions

                                   2          To satisfy the second element of a retaliation claim under Title VII, and therefore the

                                   3   second element of a retaliation claim under the Rehabilitation Act, a plaintiff must ultimately

                                   4   show “that a reasonable employee would have found the challenged action materially adverse,

                                   5   which in this context means it well might have dissuaded a reasonable worker from making or

                                   6   supporting a charge of discrimination.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53,

                                   7   68 (2006) (internal quotation marks and citation omitted); see also Brooks v. City of San Mateo,

                                   8   229 F.3d 917, 928 (9th Cir. 2000) (“[W]e have held that only non-trivial employment actions that

                                   9   would deter reasonable employees complaining about Title VII violations will constitute

                                  10   actionable retaliation.”). Examples of adverse employment actions include: “actions materially

                                  11   affecting compensation, terms, conditions, or privileges of employment,” and termination.

                                  12   McCarthy, 2016 WL 946099, at *13 (internal quotation marks, alterations, and citation omitted).
Northern District of California
 United States District Court




                                  13   The Court addresses each alleged adverse employment action in turn.

                                  14                  1. Alteration of Eight Hours of Approved Sick Leave

                                  15          Ms. Brown alleges that Defendant manually altered 8 approved hours of sick leave and

                                  16   changed this time to “leave without pay,” thereby “deleting” 8 hours of paid sick leave. (Dkt. No.

                                  17   49 at 3 ¶ 11.) She further alleges that, upon discovering this, she requested “emergency salary

                                  18   pay” pursuant to Defendant’s “Employee Emergency Salary Issued Process.” (Id. at 3 ¶ 12.)

                                  19   Under this process, when an employee “whose pay is decreased by 8 or more hours requests an

                                  20   emergency salary,” her manager or supervisor must complete an “emergency salary authorization”

                                  21   in addition to a “payroll adjustment.” (Dkt. No. 49 at 3 ¶ 12.) The amended complaint alleges and

                                  22   Ms. Brown contended at oral argument that Kiwanni Warren, Ms. Brown’s supervisor, only

                                  23   offered Ms. Brown a payroll adjustment—Ms. Warren did not complete the emergency salary

                                  24   authorization. (Dkt. No. 49 at 3-4 ¶ 13.) Ms. Brown alleges that Ms. Warren’s conduct “would

                                  25   have resulted in delayed pay for two to four weeks and could have placed [her] in a higher tax

                                  26   bracket.” (Id. at 4 ¶ 15.)

                                  27          The amended complaint does not plausibly allege a materially adverse employment action

                                  28   that “well might have dissuaded a reasonable [person] from making or supporting a charge of
                                                                                        5
                                          Case 3:19-cv-05797-JSC Document 72 Filed 03/26/21 Page 6 of 10




                                   1   discrimination.” See White, 548 U.S. at 68. First, an employment action must be “sufficiently

                                   2   final to constitute an adverse employment action.” Brooks, 229 F.3d at 929-930 (concluding that

                                   3   performance evaluation “was not an adverse employment action because it was subject to

                                   4   modification by the [defendant]”). Ms. Brown alleges that Defendant “still has yet to make a

                                   5   proper adjustment to [her] improper [time] designation,” and argues in her opposition that she has

                                   6   not been “properly adjusted” for her sick leave wages. (Dkt. Nos. 49 at 4 ¶ 17, 66 at 8.) However,

                                   7   drawing all reasonable inferences in Ms. Brown’s favor, Ms. Brown herself alleges that the action

                                   8   was not final; instead, she brought it to her supervisor’s attention and Defendant attempted to

                                   9   correct the problem by offering “a pay adjustment.” See Brooks, 229 F.3d at 929-930 (concluding

                                  10   that action was not final for Title VII retaliation purposes where defendant accommodated

                                  11   plaintiff’s preferences after plaintiff complained about the challenged conduct); see also Uche-

                                  12   Uwakwe v. Shinseki, 972 F. Supp. 2d 1159, 1181 (C.D. Cal. 2013) (finding that improper
Northern District of California
 United States District Court




                                  13   designation of the plaintiff’s time as unpaid and unapproved leave did not constitute an adverse

                                  14   employment action because “it was temporary and corrected shortly after [the plaintiff]

                                  15   complained”) (citing Brooks, 229 F.3d at 930).

                                  16          Second, as the Court discussed in its previous Order, where the action is corrected it cannot

                                  17   serve as the basis for a retaliation claim. See Kortan v. California Youth Auth., 217 F.3d 1104,

                                  18   1113 (9th Cir. 2000). As alleged here, Defendant attempted to correct the action. Moreover, the

                                  19   only substantive harm alleged by Defendant’s action is a two to four-week delay in payment of

                                  20   eight hours of wages. (Dkt. No. 49 at 4 ¶ 15.) That delay does not plausibly rise to the level of an

                                  21   adverse employment action that would deter a reasonable employee from pursuing a charge of

                                  22   discrimination. In Kortan, for example, the defendant gave the plaintiff an undeserved negative

                                  23   performance evaluation; however, the evaluation, when challenged, was corrected. The Ninth

                                  24   Circuit held that the negative performance evaluation therefore did not rise to level of an adverse

                                  25   employment action as a matter of law:

                                  26                  Kortan was not demoted, was not stripped of work
                                                      responsibilities, was not handed different or more burdensome
                                  27                  work responsibilities, was not fired or suspended, was not
                                                      denied any raises, and was not reduced in salary or in any
                                  28                  other benefit. Thus, Kortan has not shown that her evaluation
                                                                                        6
                                          Case 3:19-cv-05797-JSC Document 72 Filed 03/26/21 Page 7 of 10



                                                      was discriminatory or retaliatory, or was such an “intolerable”
                                   1                  act that it would force an employee to quit.
                                   2   Kortan, 217 F.3d at 1113. The same is true of Ms. Brown’s allegations here. The alleged
                                   3   delay in paying her for eight hours of work does not plausibly rise to the level of an adverse

                                   4   employment action that would deter a reasonable employee from pursuing a charge of

                                   5   discrimination.

                                   6          Ms. Brown alleges that interference with her paychecks has caused her extreme economic

                                   7   anxiety, and states in her opposition that Defendant’s alteration of her wages is still affecting her.

                                   8   (Dkt. Nos. 49 at 6 ¶ 22, 66 at 8.) The Court recognizes this hardship. However, the action that

                                   9   produced that hardship was not final, and was instead correctable; indeed, Plaintiff alleges that

                                  10   Defendant offered a correction in the form of a pay adjustment. Thus, it does not constitute an

                                  11   adverse employment action for purposes of a Rehabilitation Act retaliation claim.

                                  12                  2. Failure to Provide Timely Notice of Work Assignments
Northern District of California
 United States District Court




                                  13          Ms. Brown’s retaliation claim also alleges that Defendant failed to provide her with timely

                                  14   notice of her work assignments between September 27, 2014 and October 9, 2014. (Dkt. No. 49 at

                                  15   4 ¶ 18.) Defendant asserts that this employment action fails for the same reasons as discussed

                                  16   above; specifically, that it was “neither permanent nor final[,]” “remedied . . . shortly after [Ms.

                                  17   Brown] complained[,]” and that it is a trivial, non-material action. (Dkt. No. 52 at 18-19.) The

                                  18   Court agrees. Ms. Brown alleges that Defendant failed to provide her with “timely notice” of her

                                  19   work assignments from September 27, 2014 through October 9, 2014. (Dkt. No. 49 at 4-5 ¶ 18.)

                                  20   Ms. Brown states in her opposition that she had a fixed work schedule, and the gravamen of her

                                  21   claims is that Defendant failed to notify her of her work assignments set within that fixed schedule

                                  22   from September 27, 2014 through October 9, 2014. (Dkt. Nos. 49 at 6-7 ¶¶ 29, 36, 66 at 9.) Ms.

                                  23   Brown does not allege that Defendant’s failure to provide timely notice of daily and weekly

                                  24   assignments during this limited time period constituted a material change in the terms and

                                  25   conditions of her employment. See Dupree v. Apple, Inc., No. 16-CV-00289-LHK, 2017 WL

                                  26   2617978, at *11 (N.D. Cal. June 16, 2017), aff’d, 715 F. App’x 798 (9th Cir. 2018) (finding that

                                  27   employee’s being “marked tardy” for a shift was not an adverse employment action because the

                                  28   plaintiff did not allege that being marked tardy resulted in a loss of pay or any changes to his work
                                                                                          7
                                             Case 3:19-cv-05797-JSC Document 72 Filed 03/26/21 Page 8 of 10




                                   1   schedule) (citing Chuang v. Univ. of California Davis, Bd. of Trustees, 225 F.3d 1115, 1126 (9th

                                   2   Cir. 2000)); see also Bogner v. R&B Sys., Inc., No. CV-10-193-JLQ, 2011 WL 1832750, at *5

                                   3   (E.D. Wash. May 12, 2011) (determining that a change in shift time was not an adverse

                                   4   employment action because “the total time of the shift remained the same and there [was] no

                                   5   evidence the change exploited a unique vulnerability of [the] plaintiff”).

                                   6            While Ms. Brown alleges that from September 27, 2014 to October 9, 2014 she was

                                   7   assigned what she believed to be less desirable routes, the test of an adverse employment action is

                                   8   whether the challenged conduct would dissuade the particular plaintiff from pursuing a charge of

                                   9   discrimination; it is an objective test. See White, 548 U.S. at 68-69 (noting that an objective

                                  10   standard for determining whether an employer’s conduct would deter a reasonable employee from

                                  11   engaging in protected activity “avoids the uncertainties and unfair discrepancies that can plague a

                                  12   judicial effort to determine a plaintiff’s unusual subjective feelings”). For the reasons set forth
Northern District of California
 United States District Court




                                  13   above, as alleged the facts regarding Defendant’s failure to provide Ms. Brown with notice of

                                  14   work assignments during this limited period do not satisfy that objective test.

                                  15   II.      The Amended Complaint Fails to State a Claim for “Hostile Work Environment”

                                  16            Ms. Brown brings a second claim for “Retaliation – Hostile Work Environment” under the

                                  17   Rehabilitation Act. (Dkt. No. 49 at 7 ¶¶ 32-38.) She alleges that Defendant’s retaliatory actions

                                  18   “materially altered [the] terms, conditions and benefits of her employment [and] were sufficient to

                                  19   and created an abusive working environment.” (Id. at 7 ¶ 37.) Defendant argues that Ms. Brown’s

                                  20   second claim is not a “new claim for ‘hostile work environment,’” but is instead a retaliation claim

                                  21   where Ms. Brown alleges the necessary “adverse action was a ‘hostile work environment’

                                  22   resulting from the two instances of allegedly retaliatory conduct.” (Dkt. No. 67 at 15.) Even

                                  23   construing Ms. Brown’s second claim as one for hostile work environment, rather than one for

                                  24   retaliation, she has failed to plead facts sufficient to state a plausible claim for relief.

                                  25            While the Ninth Circuit has not yet officially recognized that a “hostile work environment

                                  26   claim exists in the context of the Rehabilitation Act,” see Williams v. Modly, 796 F. App’x 378,

                                  27   381 (9th Cir. 2020), assuming the claim exists it relies on “a series of separate acts that

                                  28   collectively are so severe and offensive that they alter the conditions of plaintiff’s employment[,]”
                                                                                            8
                                            Case 3:19-cv-05797-JSC Document 72 Filed 03/26/21 Page 9 of 10




                                   1   id. (citing Nat’l Ry. Passenger Corp. v. Morgan, 536 U.S. 101, 117 (2002)). Construing Ms.

                                   2   Brown’s claim as a hostile work environment rather than a second retaliation claim, she has failed

                                   3   to plead facts sufficient to show that Defendant’s actions constitute a series so “severe and

                                   4   offensive that they alter[ed] the conditions of [her] employment.” Williams, 796 F. App’x at 381.

                                   5   Ms. Brown alleges that Defendant’s alteration of her time in August 2014 and the failure to notify

                                   6   her regarding her work assignments from September 27, 2014 to October 9, 2014 created an

                                   7   “abusive working environment.” (Dkt. No. 49 at 7 ¶¶ 36-37.) However, isolated incidents such as

                                   8   these that are not serious employment actions are insufficient to make a workplace hostile and

                                   9   alter the conditions of a plaintiff’s employment. See Faragher v. City of Boca Raton, 524 U.S.

                                  10   775, 788 (1998); Candelore v. Clark Cty. Sanitation Dist., 975 F.2d 588, 590 (9th Cir. 1992) (per

                                  11   curiam).

                                  12                                                   ***
Northern District of California
 United States District Court




                                  13           Accordingly, the Court grants Defendant’s motion to dismiss. On February 7, 2020 the

                                  14   Court granted Defendant’s motion to dismiss the original complaint for the same reasons the Court

                                  15   grants the motion to dismiss the amended complaint; namely, that the two challenged acts of

                                  16   retaliation do not amount to adverse employment actions as a matter of law. (Dkt. No. 37.) The

                                  17   dismissal order gave Plaintiff 21 days to file an amended complaint. (Id.). Thereafter Plaintiff

                                  18   sought and was granted four extensions of time to file her amended complaint. (Dkt. Nos. 40, 42,

                                  19   44, 46.) She finally filed the amended complaint on January 13, 2021. As explained above, the

                                  20   amended complaint does not cure the deficiencies of the original complaint, and it is apparent that

                                  21   they cannot be cured with further amendment. The dismissal is therefore without leave to amend.

                                  22                                             CONCLUSION

                                  23           For the reasons stated above, the Court GRANTS Defendant’s motion to dismiss without

                                  24   leave to amend. A separate judgment will be entered.

                                  25           This Order disposes of Dkt. No. 52.

                                  26           IT IS SO ORDERED.

                                  27   //

                                  28   //
                                                                                         9
                                         Case 3:19-cv-05797-JSC Document 72 Filed 03/26/21 Page 10 of 10




                                   1   Dated: March 26, 2021

                                   2

                                   3

                                   4
                                                                                      JACQUELINE SCOTT CORLEY
                                   5                                                  United States Magistrate Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            10
